Citation Nr: 9928897	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the VA's alleged failure to diagnose 
and treat pelvic avascular necrosis in a timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  He died on June [redacted], 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died on 
June [redacted], 1999.

2.  At the time of his death, the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the VA's alleged failure to diagnose 
and treat pelvic avascular necrosis in a timely manner was in 
appellate status.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for the VA's alleged failure to diagnose and treat 
pelvic avascular necrosis in a timely manner.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1302 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's Certificate of Death indicates that he died on 
June [redacted], 1999, during the pendency of his appeal on the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for the VA's alleged failure to diagnose 
and treat pelvic avascular necrosis in a timely manner.  As a 
matter of law, a claim by a veteran does not survive his or 
her death.  See Zevalkink v. Brown, 102 F.3d 1235, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Therefore, this appeal has become moot by virtue of 
the death of this veteran and must be dismissed for lack of 
jurisdiction.  See 38 C.F.R. § 20.1302 (1998).

In reaching this decision, the Board intimates no opinion as 
to the merits of this claim or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(1998).


ORDER

As the Board lacks jurisdiction to adjudicate the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the VA's alleged failure to diagnose 
and treat pelvic avascular necrosis in a timely manner, this 
appeal is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

